Title: To John Adams from Louisa Catherine Johnson Adams, 4 June 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					4-11 June 1820
				
				4 June—Went to Church and heard a Mr: Butler who gave us a very good Sermon the Church was unusually full and it was oppressively warm—The last Sunday Mr: A. heard a Mr Ravenscroft who it appears was converted by his Negroes and has become a very popular preacher—Mr: A—was not very much delighted with him but he is the fashion therefore very fine—Went out to Ride with Mr: A—in the evening—5 The Vice President who has been in Town some days went to the Presidents farm this morning—His visit gives rise to many conjectures—Dr: Huntt paid me a visit and told me that he had heard Miss Governeur the Presidents Niece was soon to be Married to Gen Jessup, I suppose she will Reside here as he has a place—6 Spent the evening at Mrs: Fryes—The morning went with Mrs: Weightman to a meeting of the Orphan Asylum—The meeting was full and our finances were in better order than common—. It was laughingly proposed by one of the Ladies to encrease our building in consequence of the Rappid encrease of our population Congress having left many females in such difficulties as to make it probable they would beg our assistance—To this, I made some question and asked on what ground they could make such a claim and was informed that as the session had been very long the fathers of the Nation had left forty or so to be provided for by the publick and that our institution was the most likely to be called upon to maintain this illicit progeny—I recommended a petition to Congress next Session for that great and moral body to found or establish a foundling institution—and should certainly recommend that the two dollars a day they have given in increase of pay may be appropriated as a fund towards the support of the Institution—I mentioned this circumstance to Mr: A—when I returned home but he said the Ladies had been so urgent to have their society incorporated, they could not wonder at what had happened—Not a little wicked this joke!7 Went on a fishing party to the Virginia side and had a tolerably pleasant day—Returned to dine and afterwards Rode out and went to the Bath—8 Accompanied the Carpenter to look at our House and to give orders as to what alteration and Repairs are to be made found it in a miserable condition & came and reported to Mr A entered of course into no agreement—Mr: & Mrs: Smith passed the evening with us—Judge Cranch very unexpectedly came to dine with us and appeared to be in uncommon good spirits—He told me Mrs: J Greenleaf was in Town—9 Drank Tea at Mrs: Fryes with Mrs: Smith met Johnson Hellen there heard nothing new excepting a marriage of one of Mary’s Schoolmates—My journal becomes miserably stupid neither worth writing or reading—Count Menou called a new french Secretary—10 Remained at home all the morning—In the evening accompanied Mrs: Smith to tea at Mrs: Pleasantons was informed that Mr: & Mrs: Graham were coming home from Rio Janeiro Mr: G—being in very ill health, on account of the Climate—Our Mission seem to be altogether unsuccessfull—Two little boys were drowned in Rock Creek one a Son of Mr: Washington the other of Dr: Clark they were under ten years of age—11 Mr: A– and Charles went to Church it poured with Rain in consequence of which I presume there was no Service and they Returned home immediately Mr: Bailey called in the evening and I took a short walk with Mr: A—
				
					
				
				
			